Per Curiam.

Defendant contends that he was denied his constitutional rights in that he was not represented by counsel and did not have his right to counsel explained to him.
It appearing that defendant did not have counsel, that his right to counsel was not explained to him, and that he did not waive his right to counsel, the judgment of the Court of Appeals is reversed on authority of Johnson v. Maxwell, Warden, 177 Ohio St. 72, and the cause is remanded to the Common Pleas Court for further proceedings.

Judgment reversed and cause remanded.

Taut, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.